Name: Commission Regulation (EC) No 388/2004 of 1 March 2004 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|32004R0388Commission Regulation (EC) No 388/2004 of 1 March 2004 amending the import duties in the cereals sector Official Journal L 064 , 02/03/2004 P. 0029 - 0031Commission Regulation (EC) No 388/2004of 1 March 2004amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(2), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 375/2004(3).(2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 375/2004,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 375/2004 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 2 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 161, 29.6.1996, p. 125. Regulation as last amended by Regulation (EC) No 1110/2003 (OJ L 158, 27.6.2003, p. 12).(3) OJ L 63, 28.2.2004, p. 44.ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(for 27 February 2004)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Averages over the two-week period preceding the day of fixing:Freight/cost: Gulf of Mexico - Rotterdam: 34,02 EUR/t; Great Lakes - Rotterdam: 0,00 EUR/t.3.>TABLE>